Citation Nr: 1126816	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for chronic pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1950 to July 1953.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran requested a Board hearing, however, he withdrew that request in August 2010.

The June 2007 rating decision also denied entitlement to service connection for chronic obstructive pulmonary disease (COPD).  The Veteran perfected an appeal in January 2009 with regard to the denial; however, withdrew such appeal in a statement filed in August 2010, prior to certification to the Board.  Thus, the COPD issue is not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The record also reflects that evidence has been submitted directly to the Board, accompanied by a waiver of having this evidence initially considered by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2007, the Veteran reported that he was treated for tuberculosis in 1957 or 1958 at the VA facility in Houston, Texas, and that these records needed to be obtained.  In April 2007, the Veteran reported that he was treated for tuberculosis in the 1950's while on active duty and at the VA facility in Houston, Texas, and that these records needed to be obtained.  The Board notes that the Veteran's claims file contains the Veteran's service treatment records.  However, it does not appear that an attempt has been made to obtain the VA treatment records from the Houston facility from the 1950's.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

In August 1957, the RO established service connection for pulmonary tuberculosis, and assigned a total disability evaluation effective January 25, 1957.  In June 1958, the Veteran was diagnosed with inactive minimal, chronic pulmonary tuberculosis.  The Veteran's chronic pulmonary tuberculosis has been assigned a 50 percent disability rating from June 10, 1960, a 30 percent disability rating from June 10, 1964, and a noncompensable rating from June 10, 1969.  The Veteran filed an increased rating claim in October 2006.  

The Veteran's disability is currently rated under Diagnostic Code (DC) 6722, which pertains to tuberculosis, pulmonary, chronic, moderately advanced, inactive.  38 C.F.R. § 4.97, DC 6722.  The general rating formula for inactive pulmonary tuberculosis (for cases initially rated before August 20, 1968) is found at DC 6724, which specifies a 100 percent rating for two years after date of inactivity, following active tuberculosis which was clinically identified during service or subsequently; thereafter, a 50 percent rating for four years, or in any event, to six years after date of inactivity; thereafter, a 30 percent rating for five years, or to eleven years after date of inactivity; otherwise, a noncompensable rating is warranted.

Under DC 6724, there are two exceptions where a veteran may be entitled to a compensable rating without regard to the schedule set forth above.  First, a 30 percent rating is warranted following far-advanced lesions diagnosed at any time while the disease process was active.  And second, a 20 percent rating is warranted following moderately advanced lesions, provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc.  38 C.F.R. § 4.97, DC 6724.

Alternatively, residuals of tuberculosis may be rated under the General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845).  Under that diagnostic criteria, a 30 percent rating is warranted when the Forced Expiratory Volume in one second (FEV-1) is 56- to 70-percent predicted, or the ratio of the FEV-1 to Forced Vital Capacity (FEV-1/FVC) is 56- to 70-percent, or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 56- to 65-percent predicted.  A 60 percent rating is warranted when the FEV-1 is 40- to 55-percent predicted, or the FEV-1/FVC is 40- to 55-percent predicted, or the DLCO (SB) is 40- to 55-percent predicted, or there is a maximum oxygen consumption of 15 or 20 ml/kg/min (with cardiorespiratory limit).  Finally, a 100 percent rating is warranted based upon a showing of FEV-1 less than 40 percent for predicted value, or; FEV-1/FVC less than 40 percent or; DLCO (SB) less than 40- percent predicted, or; maximum exercise capacity less than 15ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or patient requiring outpatient oxygen therapy.

The Veteran underwent a VA examination in November 2006.  Pulmonary function tests showed FVC of 53 percent, FEV1 was 45 percent, ratio of these two numbers was 64.6 percent and this was before bronchodilation.  After bronchodilation, FVC was 54 percent, FEV1 was 45 percent, and the ratio of these numbers was 63.3 percent.  

The Veteran underwent another VA examination in April 2007.  The examiner noted the Veteran's pulmonary function testing from November 2006.  Significantly, however, PFTs do not appear to have been attempted.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran was afforded a VA examination in April 2007, the Board finds that examination to be inadequate because it did not include any PFTs, which are necessary to rate the Veteran's disability.  Additionally, the November 2006 examination in which PFTs were last attempted did not include DLCO(SB) findings.  Because the current severity of the Veteran's service-connected chronic pulmonary tuberculosis therefore remains unclear, the Board finds that remand for an additional examination is necessary in order to fairly address the merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's outpatient treatment records from the Houston VA facility from the 1950's.  Obtain the Veteran's VA outpatient treatment records from November 2008.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his chronic pulmonary tuberculosis.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The report should set forth all current complaints, findings and diagnoses relating to the Veteran's service-connected chronic pulmonary tuberculosis, and provide a rationale for all conclusions reached.  The examination should include post-bronchodilator pulmonary function test results showing:

a) Forced Expiratory Volume in one second (FEV-1);

b) the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); and

c) Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

3.  After completion of the above, review the expanded record, and undertake a merits analysis of the claim of entitlement to a compensable rating for chronic pulmonary tuberculosis.  Unless the benefit sought is granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



